

FIRST AMENDMENT TO THE
CASPIAN SERVICES INC
SECURED CONVERTIBLE CONSOLIDATED
PROMISSORY NOTE
 
ПЕРВАЯ ПОПРАВКА
К ОБЕСПЕЧЕННОМУ КОРПОРАЦИЕЙ «CASPIAN SERVICES» КОНВЕРТИРУЕМОМУ
КОНСОЛИДИРОВАННОМУ ДОЛГОВОМУ ОБЯЗАТЕЛЬСТВУ
     
This First Amendment to the Caspian Services, Inc. Secured Convertible
Consolidated Promissory Note (this “Amendment Agreement No. 1”) dated September
24, 2014 is made between Caspian Services, Inc., a Nevada corporation (the
“Issuer”) and Bakhytbek Baiseitov, an individual (the “Initial Holder”).
 
Настоящая Первая поправка к Обеспеченному корпорацией «Caspian Services»
конвертируемому консолидированному долговому обязательству от «24» сентября 2014
г. (именуемая ниже «Дополнительное соглашение №1») заключена между корпорацией
«Caspian Services», зарегистрированной в штате Невада (США) («Векселедатель») и
физическим лицом г-ном Бахытбеком Байсеитовым («Первичный держатель»).
     
RECITALS
 
ПРЕАМБУЛА
     
WHEREAS:
 
ПРИНИМАЯ ВО ВНИМАНИЕ, ЧТО
     
(A)          The Issuer and the Initial Holder have entered into the Caspian
Services Inc. Secured Convertible Consolidated Promissory Note, Issuance Date
September 30, 2011 (the “Consolidated Note”); and
 
(A)          Векселедатель и Первичный держатель ранее договорились о выдаче
Обеспеченного корпорацией «Caspian Services» конвертируемого консолидированного
долгового обязательства, дата выдачи - 30 сентября 2011 года («Консолидированное
долговое обязательство»); и
     
(B)           The Issuer and the Initial Holder wish to extend the Maturity Date
of the Consolidated Note as set forth below.
 
(B)     Векселедатель и Первичный держатель намерены продлить Срок
погашения Консолидированного долгового обязательства, как изложено ниже,
     
IT IS THEREFORE AGREED in consideration of these presents, the parties agree as
follows:
 
С УЧЕТОМ ВЫШЕИЗЛОЖЕННОГО, стороны договорились о нижеследующем:
     
ARTICLE I - AMENDMENT TO LOAN AGREEMENT
 
СТАТЬЯ I - ПОПРАВКИ К ДОГОВОРУ ЗАЙМА
     
Section 1.01. Variation of the “Due” Date of the Consolidated Note
 
Раздел 1.01. Изменение «Даты погашения» Консолидированного долгового
обязательства
     
The date the Consolidated Note is due appearing on the first page of the
Consolidated Note immediately below the title line shall be amended by deleting
it in its entirety and replacing it with:
 
Дата погашения Консолидированного долгового обязательства, указанная на первой
странице Консолидированного долгового обязательства непосредственно под
заголовком, полностью удаляется и заменяется следующим текстом:
     
“Due June 30, 2015 (this “Note”)”
 
«подлежащее погашению 30 июня 2015 года (настоящее «Долговое обязательство»)»



 
Page/Стр. 1 of/из 4

 
 

--------------------------------------------------------------------------------

 
 
 
Section 1.02. Variation to Section 2(e) (Maturity Date) of the Consolidated Note
 
Раздел 1.02. Изменение в Разделе 2(е) (Срок погашения) Консолидированного
долгового обязательства
     
Section 2(e) of the Consolidated Note shall be shall be amended by deleting it
in its entirety and replacing it with the following:
 
Раздел 2(е) Консолидированного долгового обязательства полностью удаляется и
заменяется следующим текстом:
     
“(e) Maturity Date. The Maturity Date shall be the date four (4) years after the
Issuance Date.”
 
«(e) Срок погашения. Сроком погашения является дата, наступающая через 4
(четыре) года после Даты выдачи.»
     
ARTICLE II – MISCELLANEOUS
 
СТАТЬЯ II – РАЗНОЕ
     
Section 2.01. Definitions
 
Раздел 2.01. Определения
     
In this Amendment Agreement No. 1 (including the recitals hereof), terms used
and not otherwise defined herein shall have the meanings ascribed to them in the
Consolidated Note.
 
Термины, используемые и не получившие иного определения в настоящем
Дополнительном соглашении №1 (включая его Преамбулу), имеют значения,
закрепленные за ними в Консолидированном долговом обязательстве.
     
Section 2.02. Effectiveness
 
Раздел 2.02. Вступление в силу
     
This Amendment Agreement No. 1 shall take effect on the date first written
above.
 
Настоящее Дополнительное соглашение №1 вступает в силу с даты, указанной в
первом абзаце настоящего документа.
     
Section 2.03. Continuing Agreement
 
Раздел 2.03. Непрерывность действия договора
     
This Amendment Agreement No. 1 is supplemental to, and shall be construed as one
with the Consolidated Note and after the date referred to in Section 2.02
(Effectiveness) hereof and, from that date, all references to the Consolidated
Note and/or in the Consolidated Note to this “Agreement” shall be deemed to be
references to the Consolidated Note as amended hereby. The Issuer and Initial
Holder hereby confirm that the Consolidated Note remains and shall continue in
full force and effect as expressly amended by this Amendment Agreement No. 1.
 
Настоящее Дополнительное соглашение №1 является дополнением и подлежит
совместному толкованию с Консолидированным долговым обязательством, и, начиная с
даты, указанной в Разделе 2.02 (Вступление в силу) настоящего документа, все
ссылки на Консолидированное долговое обязательство и/или все ссылки в
Консолидированном долговом обязательстве на «настоящее Соглашение», считаются
ссылками на Консолидированное долговое обязательство с изменениями, внесенными в
него настоящим Дополнительным соглашением №1. Векселедатель и Первичный
держатель настоящим подтверждают, что Консолидированное долговое обязательство
сохраняет полную юридическую силу и действие в том виде, в котором оно в прямой
форме было изменено настоящим Дополнительным соглашением №1.
     
Section 2.04. Representations and Warranties
 
Раздел 2.04. Заявления и гарантии
     
The Issuer represents and warrants to the Initial Holder that:
 
Векселедатель заявляет и гарантирует Первичному держателю, что:



Page/Стр. 2 of/из 4
 
 
 

--------------------------------------------------------------------------------

 
 


(a) it is duly organized and validly existing under the laws of the State of
Nevada and has all requisite power and authority, corporate or otherwise, to
enter into, execute, deliver and perform this Amendment Agreement No. 1;
 
(a) он является корпорацией, должным образом организованной и действующей в
соответствии с законодательством штата Невада (США), и обладает всеми
необходимыми правами и полномочиями (корпоративными и иными), необходимыми для
подписания, вручения и исполнения настоящего Дополнительного соглашения №1;
     
(b) it has taken all necessary action to authorize the execution, delivery and
performance by it of this Amendment Agreement No. 1;
 
(b) он предпринял все действия, необходимые для обеспечения правомочности
подписания, вручения и исполнения им настоящего Дополнительного соглашения №1;
     
(c) this Amendment Agreement No. 1 has been duly executed and delivered by it
and constitutes its valid and legally binding obligation, enforceable in
accordance with its terms;
 
(c) настоящее Дополнительное соглашение №1 было надлежащим образом оформлено и
вручено им и является его действительным юридическим обязательством, подлежащим
исполнению в соответствии с его условиями;
     
(d) the execution, delivery and performance of this Amendment Agreement No. 1
will not violate any applicable law nor will they violate any provision of its
organizational documents nor conflict with or breach or require any consent
under any agreement or instrument to which the Issuer is a party or by which the
Issuer or any of its assets are bound;
 
(d) подписание, вручение и исполнение настоящего Дополнительного соглашения №1
не нарушает никаких применимых законов и любых положений его организационных
документов, а также не вступает в конфликт, не нарушает и не требует
согласований по любому соглашению или документу, стороной которого является
Векселедатель, или которыми Векселедатель или любой из его активов связаны;
     
(e) no authorizations, approvals, consents, recordings, filings, exemptions,
registrations, notarizations or other requirements of or with any governmental,
judicial and public bodies of or in the Republic of Kazakhstan are required in
connection with the execution, validity and performance by the Issuer of this
Amendment Agreement No. 1 nor for the enforceability thereof by the Initial
Holder; and
 
(e) для целей подписания, действительности и исполнения Векселедателем
настоящего Дополнительного соглашения №1, а также для целей приведения его в
исполнение Первичным держателем, не требуется никаких разрешений, согласований,
одобрений, записей, подачи документов, исключений, регистраций, нотариальных
заверений или других действий со стороны любых правительственных, судебных и
государственных органов Республики Казахстан; и
     
(f) no payment of any duty or tax and no action whatsoever which has not been
duly and unconditionally obtained, made or taken is necessary or desirable to
ensure the validity, legality and enforceability of this Amendment Agreement No.
1.
 
(f) были должным образом и безоговорочно предприняты все действия, необходимые
или желательные для обеспечения действительности, законности и исполнимости
настоящего Дополнительного соглашения №1, включая оплату любых пошлин или
налогов.



Page/Стр. 3 of/из 4

 
 

--------------------------------------------------------------------------------

 
 


Section 2.05. Governing Law
Раздел 2.05. Применимое законодательство
   
This Amendment Agreement No. 1 shall be governed by and construed in accordance
with the laws of the State of Utah (without regard to the principles thereof
governing conflicts of laws.)
Настоящее Дополнительное соглашение №1 подлежит регулированию и истолкованию в
соответствии с законами штата Юта (США) (без учета содержащихся в них принципов
разрешения коллизий правовых норм).
   
Section 2.06.  Counterparts
Раздел 2.06. Экземпляры
   
This Amendment Agreement No. 1 may be executed in several counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same agreement.
Настоящее Дополнительное соглашение №1 может быть подписано в нескольких
экземплярах, каждый из которых будет считаться оригиналом, но совместно все эти
экземпляры составляют один и тот же договор.
   
IN WITNESS WHEREOF, the parties hereto, acting through their duly authorized
representatives, have caused this Amendment Agreement No. 1 to be signed in
their respective names as of the date first written above.
В УДОСТОВЕРЕНИЕ ЧЕГО Стороны, действуя через своих должным образом
уполномоченных представителей, подписали настоящее Дополнительное соглашение №1
своими именами в дату, указанную в первом абзаце настоящего документа.
   
CASPIAN SERVICES, INC.
КОРПОРАЦИЯ «CASPIAN SERVICES»
   
By:      /s/ Alexey Kotov                                                     
Подпись: /s/ Alexey Kotov  
Name:   Alexey Kotov 
ФИО:  Alexey Kotov   
Title:     Chief Executive
Officer                                                      
Должность: Chief Executive Officer 
   
BAKHYTBEK BAISEITOV
БАХЫТБЕК БАЙСЕИТОВ
   
By:  /s/ Bakhytbek
Baiseitov                                                      
Подпись: /s/ Bakhytbek Baiseitov  

 
Page/Стр. 4 of/из 4


 